DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 11/17/2020.
Claims 1, 4, 14, 16-18, and 21-23 are amended.
Claims 2-3, 6-7 are cancelled.
Claims 1, 4-5, and 8-23 are pending. 

Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive.
First, Applicant argues (I(A)) that the cited references fail to describe or suggest sacrificing a sacrificial fiber using heat and vacuum as presently claimed. The Examiner respectfully disagrees. Specifically, Hucker teaches the sacrificial material may be a low melt polymer that is physically removed from the final cured device by causing a phase change and causing a change in pressure (Paragraph 15). In an example, Hucker teaches heating to the melting point of the sacrificial material and further expediting the removal through use of negative pressure (see Paragraph 16). Furthermore, the Examiner has utilized a different reference to teach that PLA can be removed via heat (see rejection below). 
Second, the Applicant argues (I(B)) that a person of ordinary skill in the art would not be motivated to combine Hucker with Evans as alleged. Specifically, the Applicant argues that Hucker is directed towards a heat exchanger integrated into a composite fiber reinforced polymer material with elongate voids that allow solid or fluidic heat exchanger material to transfer heat to the surrounding structure, and that a void having a diameter of 1 mm or less generates a large pressure drop over a short length of void and is impractical for the heat transfer applications of Hucker. Therefore, Hucker impliedly teaches away from void diameters that are impractical for filling with a heat transfer medium. The Examiner respectfully disagrees. First, Hucker teaches that the composite comprises structural lattice that microporous (Paragraph 19). Merriam-Webster dictionary defines “microporous” as “channels or pores with diameters in the micron or nanometer range.” Therefore, Hucker suggests using small diameter sacrificial voids. Second, Hucker teaches using a plurality of small diameter channels (7; see Fig. 1a). Therefore, the pressure drop is distributed among the multiple channels. The Applicant further argues that Roper clearly fails to describe or suggest that all diameters less than 1.5 mm are acceptable, because at some diameters less than 1.5 mm the diameter becomes impractically small to flow heat transfer medium therethrough. The Examiner respectfully disagrees and contends that Roper suggests all diameters less than 1.5 mm are acceptable because Roper does not provide a lower limit to the range. 
Third, the Applicant argues (I(C)) that a person or ordinary skill in the art would not be motivated to combine Rothfuss with Evans and Hucker as alleged. The Examiner has considered Applicant’s arguments with respect to Rothfuss, but they are considered moot due to Applicant’s amendments.
Fourth, the Applicant argues (I(D)) that the presently claimed invention has advantages that could not reasonably be predicted by a person of ordinary skill in the art. The Examiner has considered both the Applicant’s arguments and Declaration filed 11/17/2020, but do not find Applicant’s argument persuasive because the Declaration (1) fails to compare the closest prior art to the to their claimed invention; (2) the arguments are not commensurate in scope with the claimed invention; and (3) has not shown that the use of PLA or PPC provide unexpected or statistically significant results. 
Regarding (1), the Applicant has failed to compare their use of PLA or PCC as a sacrificial fiber to the of PLA with tin(II) oxalate as the sacrificial fiber as taught by Partrick (US 2013/0189888). 
Regarding (2), “where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no nexus to the merits of the claimed invention.” See MPEP 716.01(b). The Applicant states in the Declaration that “[o]ne of the most important factors in a vascular self-healing system is the full evacuation of the sacrificial materials.” However, this is not commensurate in scope with the independent claims as they only require “at least partially sacrificing the sacrificial fibers.” Furthermore, the Applicant states that “’upon fracture of the interlaminar region between two composite layers, the fluids were released, mixed, initiated a reaction between the two components, 
Regarding (3), the Applicant states that “channels created using PPC were observed to be more open and usable than those created using PLA [because]…PPC more cleanly evaporates during the sacrificial removal than PLA.” The Applicant states that this “characteristic would lead to improved self-healing.” However, in the instant specification, the use of carbon fiber prepregs and PLA were shown to have up to 100% self-healing performance (see Example 2-2; Paragraphs 96-98). The Applicant has not shown that PPC produces greater than expected results or the presence of an unexpected property over the use of PLA. While Applicant states that PLA has a higher glass transition temperature than PPC, and PPC is more pliable and will deform to a greater extent under a given load which affects the shape of the channel (see point 5 in Declaration), these properties are expected physical properties of PLA and PPC. Furthermore, the advantage of PPC over PLA is not commensurate in scope with the claims because claim 1 requires “the sacrificial fiber comprises a polymer comprising poly(lactic acid) or poly(propylene carbonate).” In other words, the claimed invention includes an embodiment where the sacrificial fiber is only PLA and not PPC.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 8-10, 14, 16-17, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2017/0028628) in view of Hucker et al. (US 2015/0191238) and Patrick et al. (US 2013/0189888).
Regarding claims 1, 14, and 16-17, Evans discloses a system for additively manufacturing a composite part (abstract) and a method of additively manufacturing the composite part (title), the method (300; Fig. 32A-C) comprising:
depositing (block 304; equivalent to placing) a segment (120) of a flexible line (106) comprising a non-resin component (108) and a thermosetting epoxy resin component (110) that is partially cured (Paragraph 364) along a print path (122) on a surface (114; Paragraph 52; equivalent to a tooling surface) via a delivery guide (112; equivalent to a deposition head) belonging to a system (100; equivalent to an automated fiber placement machine), wherein the flexible line is a prepreg composite material (block 312; Paragraph 371; equivalent to a resin-impregnated fiber);
depositing at least a portion of the segment over a sacrificial layer (block 358; equivalent to placing a sacrificial material in contact with the resin-impregnated fiber) in order to form the composite part (102; Paragraph 421);
wherein the sacrificial layer may permit deposition of an initial layer of continuous flexible line in midair (Paragraph 421; equivalent to placing a second resin-impregnated fiber on top of the placed material) and additionally depositing the sacrificial layer within an internal volume of the composite part to form a void within the composite part with the sacrificial layer remaining in the void or with the sacrificial layer subsequently being removed (Paragraph 421). The combination of placing the sacrificial layer within 
Additionally, Evans discloses that the present disclosure may be described in the context of aircraft manufacturing (Paragraph 498) for making a structure such as an airplane wing or fuselage (Paragraph 59)
However, Evans does not explicitly teach placing a more than one sacrificial fiber; the sacrificial fiber having a diameter of 0.001 µm to 1 mm; the sacrificial fiber comprises a polymer comprising poly(lactic acid) or poly(propylene carbonate); the sacrificial fiber is placed between the resin-impregnated fiber and the second resin impregnated fiber to provide the composite comprising one or more embedded channels of the sacrificial fiber, and partially sacrificing the fibers by subjecting the composite to heat and vacuum to provide the cavitated composite.
Hucker teaches an integrated heat exchanger in a composite fiber reinforced polymer material (abstract) which may be used for replacement panels on vehicles, vessels, or crafts (Paragraph 1) such as on an aircraft (Paragraph 11), wherein it is known that fiber reinforced polymer composite (FRPCs) are poor thermal conductors of heat such that continued localized heating may cause localized damage to the material (Paragraph 5), wherein it is desirable to remove excess heat from a portion of a fiber reinforced panel on an aircraft where friction heating occurs due to rapid movement within air, and alternatively desirable to transfer heat into the component to prevent formation of ice crystals on the surface which may change the aerodynamics of the part (Paragraph 11), wherein the integrated heat exchanger is manufactured by providing at least one fiber ply comprising at least one sacrificial template in the pattern of an at least one elongate void (Paragraph 25), providing a binder matrix and curing said binder matrix to form a fiber reinforced polymer composite (Paragraph 26), and causing removal of said sacrificial template so as to provide the device with at least one elongate void (Paragraph 27) wherein a pre-preg fiber ply may be used in place of a separated ply and binder matrix (Paragraph 27). Hucker shows the elongate voids (7) as being fibers (see Fig. 1b). Furthermore, Hucker teaches that the sacrificial material can be low melt polymers, high molecular weight PEGs, paraffin waxes, sugar in the form of high viscosity 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the sacrificial layer of Evans to be an elongate as in Hucker and including multiple elongate sacrificial fibers because (a) Evans suggests depositing the sacrificial layer within an internal volume of the composite part to form a void within the composite part (Paragraph 421); (b) Evans deals with manufacturing aircraft wings (Paragraph 59) using fiber-reinforced resins (Paragraph 2) which is known to have the problem of being poor thermal conductors (Evans; Paragraph 5); (c) the modification would allow for the removal of excess heat from a portion of a fiber reinforced panel on an aircraft where friction heating occurs due to rapid movement within air, and alternatively desirable to transfer heat into the component to prevent formation of ice crystals on the surface which may change the aerodynamics of the part which is considered to be desirable (Evans; Paragraph 11); and (d) the modification involves a mere change in the shape of the sacrificial layer, which is obvious to one of ordinary skill in the art (see MPEP 2144.04(IV)(B)).
Patrick teaches a self-healing composite system (abstract) comprising a solid polymer matrix (110) with a woven structure (120) including at least one ply containing a plurality of fibers (130) and a plurality of microfluidic channels (130), wherein the method of making the system includes forming a composite including a plurality of sacrificial fibers (210), heating the composite to 100-250°C (220), degrading the sacrificial fibers (230) and then removing the degradants to provide the microfluidic channels (240) and introducing a fluid into the microfluidic channels (250) (see Paragraph 105), wherein the PLA is incorporated with catalysts in order to decrease the depolymerization temperature of PLA (Paragraph 200), and converts to gas in less time than comparable fibers (Paragraph 145) and therefore results in a more rapid clearing of the channel (Paragraph 219).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the PLA incorporated with catalysts as in Patrick as the sacrificial material in modified Evans in order to more rapidly clear the channels (Patrick Paragraph 219). One of ordinary skill in the art would apply the known method of heating the composite to a temperature of 100-250°C in 
Regarding the claim limitation “the sacrificial fiber having a diameter of 0.001 µm to 1 mm” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the diameter of the sacrificial material because (a) Hucker suggests the elongate voids can be made to a specific diameter (Paragraph 17) and (b) such a modification would have involved a mere change in the size of a component. A change size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV).
Regarding claim 4, modified Evans further discloses raising the temperature of the composite during removal (Patrick; Paragraph 114)
Regarding claim 5, modified Evans discloses that the sacrificial layer may be deposited within an internal volume of the composite part (Paragraph 421; interpreted as placing resin impregnated fiber on tooling surface before sacrificial material is placed in contact with the resin-impregnated fiber).
Regarding claim 8, modified Evans discloses that the continuous flexible line comprises a spool (128; Paragraph 68) and a feed mechanism (104) is configured to draw or pull the continuous flexible line from the spool (Paragraph 70; equivalent to unrolling resin impregnated fiber from a spool) on a system (100; equivalent to an automated fiber placement machine) through the delivery guide (112; equivalent to a deposition head).
Regarding claim 9, modified Evans discloses that the continuous flexible line is partially cured (block 302), and that the sacrificial layer is placed within the internal volume of the composite part (Paragraph 421). Furthermore, Evans discloses that the system contains a cooling system to maintain the thermosetting-epoxy-resin component in a partially cured state prior to continuation flexible line being deposited relative to the surface via the delivery guide (Paragraph 53). Since the flexible line is partially cured before being deposited, the contact of the flexible line and the sacrificial material will occur after the partial curing of the flexible line. 
Regarding claim 10, modified Evans discloses delivering a predetermined or actively determined amount of curing energy (block 322) to at least a portion of the segment while advancing the continuous 
Regarding claims 21 and 23, modified Evans discloses the continuous line (106) comprises carbon fiber (paragraph 63). 
However, modified Evans does not explicitly teach wherein testing of the cavitated composite for self-healing performance indicates that the tested cavitated composite has self-healing properties. 
Patrick further teaches introducing a healing agent into the network of microfluidic channels (paragraph 156) including one or more of a polymerizer, activator, and/or a solvent (Paragraph 157). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a healing agent as in Patrick in the voids of modified Evans in order to restore the structural integrity to an rea of material that has been subjected to damage (Patrick; Paragraph 27). 
Claims 11-13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2017/0028628) in view of Hucker et al. (US 2015/0191238) and Patrick et al. (US 2013/0189888) as applied to claim 1 above, and further in view of Topolkaraev et al. (US 2016/0185050).
Regarding claims 11-13, modified Evans discloses the method as discussed above with respect to claim 1 above.
However, modified Evans does not explicitly teach 3D-printing the sacrificial fiber.
Topolkaraev teaches a three-dimensional printer (Paragraph 4) wherein it is known in the art that acrylonitrile butadiene styrene is used as a build material and polylactic acid is used as a support material (Paragraph 3), wherein support materials are built in cavities of object under construction which are not supported by the build material itself (Paragraph 2), wherein the support material is removed from the three dimensional structure after it is formed (Paragraph 82), the printer comprising a print head (18) a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the nozzle configured to extrude the support material and the build material as in Topolkaraev to the system of Evans (Pawloski; Paragraph 65) in order to obtain the predictable result of printing both a build material and a support material (Topolkaraev; Paragraph 87). 
Regarding claim 15, modified Evans discloses that the continuous flexible line is a fiber tow (Paragraph 63-64), and the continuous flexible line is deposited along the print path and surface (114) via the delivery guide (112) belonging to the system (100; equivalent to an automatic fiber placement machine), partially curing the prepreg (Paragraph 62); and printing a sacrificial support (Topolkaraev; Paragraph 87) and using a print head (equivalent to a 3D-printer) that is affixed to the system (Topolkaraev; see Fig. 1) thereby forming a void (Paragraph 421; would result in the sacrificial material being located between a first flexible line and a second flexible line of prepreg composite material, and forming a void in the composite part would result in the sacrificial material being embedded in the composite part) such that the sacrificial material is a fiber (see Fig. 1b of Hucker). 
Regarding claim 19, modified Evans discloses the print head (see Topolkaraev, Fig. 1; equivalent to an automated fiber placement machine, a deposition head, and 3D printer) for printing the build material (see Topolkaraev, Fig. 1, elements 20 and 28) and the support material (see Topolkaraev, Fig. 1, elements 22 and 30) on a platen (Topolkaraev; 14; Fig. 1; equivalent to a tooling surface) and using a predetermined or actively determined amount of curing energy (Evans; block 322).
Claims 18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2017/0028628) in view of Hucker et al. (US 2015/0191238) Patrick et al. (US 2013/0189888), and further in view of Topolkaraev et al. (US 2016/0185050).
Regarding claims 18, Evans discloses a system for additively manufacturing a composite part (abstract) and a method of additively manufacturing the composite part (title), the method (300; Fig. 32A-C) comprising:
depositing (block 304; equivalent to placing) a segment (120) of a flexible line (106) comprising a non-resin component (108) and a thermosetting epoxy resin component (110) that is partially cured 
depositing at least a portion of the segment over a sacrificial layer (block 358; equivalent to placing a sacrificial material in contact with the resin-impregnated fiber) in order to form the composite part (102; Paragraph 421);
wherein the sacrificial layer may permit deposition of an initial layer of continuous flexible line in midair (Paragraph 421; equivalent to placing a second resin-impregnated fiber on top of the placed material) and additionally depositing the sacrificial layer within an internal volume of the composite part to form a void within the composite part with the sacrificial layer remaining in the void or with the sacrificial layer subsequently being removed (Paragraph 421). The combination of placing the sacrificial layer within the internal volume and placing an initial layer over the sacrificial layer would result in the sacrificial material being located between a first flexible line and a second flexible line of prepreg composite material, and forming a void in the composite part would result in the sacrificial material being embedded in the composite part.
Additionally, Evans discloses that the present disclosure may be described in the context of aircraft manufacturing (Paragraph 498) for making a structure such as an airplane wing or fuselage (Paragraph 59)
However, Evans does not explicitly teach placing a more than one sacrificial fiber using a 3D printer affixed to the automated fiber placement machine; the sacrificial fiber having a diameter of 0.001 µm to 1 mm; the sacrificial fiber comprises a polymer comprising poly(lactic acid) or poly(propylene carbonate); the sacrificial fiber is placed between the resin-impregnated fiber and the second resin impregnated fiber to provide the composite comprising one or more embedded channels of the sacrificial fiber. 
Hucker teaches an integrated heat exchanger in a composite fiber reinforced polymer material (abstract) which may be used for replacement panels on vehicles, vessels, or crafts (Paragraph 1) such as on an aircraft (Paragraph 11), wherein it is known that fiber reinforced polymer composite (FRPCs) are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the sacrificial layer of Evans to be an elongate as in Hucker and including multiple elongate sacrificial fibers because (a) Evans suggests depositing the sacrificial layer within an internal volume of the composite part to form a void within the composite part (Paragraph 421); (b) Evans deals with manufacturing aircraft wings (Paragraph 59) using fiber-reinforced resins (Paragraph 2) which is known to have the problem of being poor thermal conductors (Evans; Paragraph 5); (c) the modification would allow for the removal of excess heat from a portion of a fiber reinforced panel on an aircraft where friction heating occurs due to rapid movement within air, and alternatively desirable to transfer heat into the component to prevent formation of ice crystals on the surface which may change the aerodynamics of the part which is considered to be desirable (Evans; Paragraph 11); and (d) the modification involves a mere change in the shape of the sacrificial layer, which is obvious to one of ordinary skill in the art (see MPEP 2144.04(IV)(B)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the PLA incorporated with catalysts as in Patrick as the sacrificial material in modified Evans in order to more rapidly clear the channels (Patrick Paragraph 219). One of ordinary skill in the art would apply the known method of heating the composite to a temperature of 100-250°C in order to remove the sacrificial material (Patrick; Paragraph 200). Furthermore, one of ordinary skill in the art would be motivated to apply a negative pressure as in Hucker in order to further expedite the removal (Hucker; Paragraph 16). 
Regarding the claim limitation “the sacrificial fiber having a diameter of 0.001 µm to 1 mm” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the diameter of the sacrificial material because (a) Hucker suggests the elongate voids can be made to a specific diameter (Paragraph 17) and (b) such a modification would have involved a mere change in the size of a component. A change size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV).
Topolkaraev teaches a three-dimensional printer (Paragraph 4) wherein it is known in the art that acrylonitrile butadiene styrene is used as a build material and polylactic acid is used as a support material (Paragraph 3), wherein support materials are built in cavities of object under construction which are not supported by the build material itself (Paragraph 2), wherein the support material is removed from the three dimensional structure after it is formed (Paragraph 82), the printer comprising a print head (18) a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the nozzle configured to extrude the support material and the build material as in Topolkaraev to the system of Evans (Pawloski; Paragraph 65) in order to obtain the predictable result of printing both a build material and a support material (Topolkaraev; Paragraph 87). 
Regarding claim 20, modified Evans discloses the print head (see Topolkaraev, Fig. 1; equivalent to an automated fiber placement machine, a deposition head, and 3D printer) for printing the build material (see Topolkaraev, Fig. 1, elements 20 and 28) and the support material (see Topolkaraev, Fig. 1, elements 22 and 30) on a platen (Topolkaraev; 14; Fig. 1; equivalent to a tooling surface) and using a predetermined or actively determined amount of curing energy (Evans; block 322).
Regarding claim 22, modified Evans discloses the continuous line (106) comprises carbon fiber (paragraph 63). 
However, modified Evans does not explicitly teach wherein testing of the cavitated composite for self-healing performance indicates that the tested cavitated composite has self-healing properties. 
Patrick further teaches introducing a healing agent into the network of microfluidic channels (paragraph 156) including one or more of a polymerizer, activator, and/or a solvent (Paragraph 157). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a healing agent as in Patrick in the voids of modified Evans in order to restore the structural integrity to an rea of material that has been subjected to damage (Patrick; Paragraph 27). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 























Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743